Maxtmtt.taw Moss, S.
This is an application by the Public Administrator of Kings County for an order authorizing him to convey as vendor the real property described in the petition to the survivor of the vendees who executed the contract dated June 20, 1960 for the purchase of said premises. Heretofore by order dated April 28, 1961 the sale of the real property in question pursuant to the terms of said contract to the vendees, Isaac Knobler and Minnie Knobler, his wife, was approved. Prior to the conveyance of the deed Isaac Knobler, the husband of said vendee, died intestate survived by his wife and three adult children. The children of said decedent have assigned their right, title and interest under said contract to their mother, said surviving vendee.
An interest in real property acquired by a husband and wife as purchasers under a contract of sale creates a tenancy by *602the entirety. Upon the death of either spouse the survivor is entitled to a conveyance. The decedent’s children and estate have no interest under said contract (Matter of Beecher, 151 Misc. 395, 396; Matter of Maguire, 161 Misc. 219, 225, affd. 251 App. Div. 337; Sasso v. Meacham Realty Corp., 242 App. Div. 853, 854).
The court determines that Minnie Knobler is entitled to the conveyance of the real property described in the petition pursuant to the terms set forth in the contract of sale dated June 20, 1960. The application of the petitioner is in all respects granted.